DETAILED ACTION
1.	This office action is in response to the communication filed on 03/16/2021.
2.	Claims 9-13 have been withdrawn from further consideration.
3.	Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed provisional application No. 62/191459, filed on 07/12/2015, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
7.	Applicant’s claim for the benefit of a prior-filed non-provisional application No. 15/160326, filed on 05/20/2016, under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Election/Restrictions
invention I, comprising claims 1-8, in the reply filed on 03/16/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness r ejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Case et al. (US 20120297473 A1) in view of Lee et al. (US 20150358813 A1).
Regarding claim 1:
Case discloses a method for a first network node (see fig. 1D and para. 115 for a MME implemented using a computer), comprising: 
establishing, at a control plane network function implemented at the first network node, a security context for a client device (see fig. 1D and para. 61 where a mobility management gateway (MME), i.e. first network node, performs an authentication (i.e. a security context) to authenticate a client device, e.g. WTRU/UE), wherein the MME provides a control plane function); 
obtaining, at the control plane network function implemented at the first network node, a user plane key for [a user plane network function implemented at] a second network node (see fig. 2 and para. 72 where the MME derives KeNB (i.e. user plane key) to be used at an eNode-B (eNB), i.e. second network node, for creating UPenc and/or an integrity key KUPint to be used at the eNB for protecting user plane (UP) traffic); and 
transferring, from the control plane network function implemented at the first network node, the user plane key to [the user plane network function implemented at] the second network node (see fig. 2 and/or fig. 8).
Case does not clearly, but Lee discloses:
a user plane network function implemented at a second network node (see Lee, para. 46, where an eNB provides a user plane to a UE).
It would have been obvious to one having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Case's invention by enhancing it for a user plane network function implemented at a second network node, as taught by Lee, in order for applying different security information to different sets of radio bearers served by an eNodeB (Lee, para. 46).

Regarding claim 5:
	See similar rejection to claim 1.

Regarding claims 2 and 6:
Case as modified discloses:       
wherein the establishing the security context for the client device includes performing a mutual authentication procedure with the client device (see Case, paras. 61, 72 and/or 87 for AKA and/or mutually authentication. In addition, see Lee, para. 98).

Regarding claims 3 and 7:
Case as modified discloses:
deriving the user plane key from a session credential established during the mutual authentication procedure (see Case, para. 72 and/or 87, where KeNB is derived from KASME (i.e. session credential) which is generated during an authentication procedure such as AKA/mutually authentication; see para. 79 where KASME is used as authentication key for authenticating an entity to a network. In addition, see Lee, para. 98, where AKA is a mutual authentication).

Regarding claims 4 and 8:
Case as modified discloses:
obtaining, at the control plane network function implemented at the first network node, a control plane key for the control plane network function (see Case, fig. 2 and paras. 61, 72, where KASME, KNASenc or KNASint (i.e. a control plane key) is received or derived at the MME providing a control plane function).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jones, US 20140302820 A1, Apparatus and Methods for Key Generation.
Liu et al., US 20120039472 A1, Method and device for establishing a security mechanism for an air interface link.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN V. DOAN whose telephone number is 571-272-3809. The examiner can normally be reached on Monday – Thursday, 9:00am – 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437